Case: 2:21-mj-00482-NMK Doc #: 14 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 26

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, : CASE NO. 2:21-mj-482
Plaintiff,
VS.
ORDER
BRAYAN LUCES,

Defendant.

 

Upon Motion of United States pursuant to the provisions of Rule 48(a) of the Federal Rules
of Criminal Procedure and for good cause shown, the Criminal Complaint and Arrest Warrant filed
on July 22, 2021, against BRAYAN LUCES is hereby dismissed without prejudice and the case is

unsealed.

DATE: _ él 191) h~_L

NORAH MCCANN]KING
UNITED STATES MAGISTRATE JUDGE
